Citation Nr: 1207154	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-03 221	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a skin disorder, to include as due to exposure to Agent Orange. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to June 1969.  He had service in the Republic of Vietnam from May 1968 to May 1969. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the claim.  The RO in Houston, Texas, currently has jurisdiction of the claim. 

The Veteran presented testimony at a videoconference hearing before the undersigned Acting Veterans Law Judge in March 2010.  A transcript of the hearing is of record.  The Board remanded the claim in August 2010 for additional development, to include obtaining VA treatment records and scheduling the Veteran for an appropriate VA examination.  The actions directed by the Board have been substantially complied with and the matter returned for appellate review.  


FINDING OF FACT

The Veteran's skin disorder did not onset in service and is not etiologically related to service, to include in-service exposure to Agent Orange or the sun.  


CONCLUSION OF LAW

The criteria for service connection for a skin disorder, to include as due to exposure to Agent Orange, have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A Veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that he or she was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  

The Veteran seeks entitlement to service connection for a skin condition, to include seborrheic keratosis.  He alleges that his skin disorder is a result of his exposure to Agent Orange and the sun while serving in the Republic of Vietnam.  The Veteran contends that he has had a skin condition on his face ever since his service in Vietnam, where everything except his face was covered by protective clothing and military gear, and that he finally had to go to a dermatologist in 1984.  He specifically contends that he has had seborrheic keratosis since 1977.  The Veteran asserts that his private doctor, J.T., thought his skin condition was likely due to his exposure to Agent Orange.  See VA Form 21-526 received June 2007; August 2007 VA Form 21-4138; January 2009 VA Form 9; March 2010 hearing transcript.  

The Board notes at this juncture that the Veteran is presumed to have been exposed to Agent Orange while serving in the Republic of Vietnam, despite a finding by the National Personnel Records Center that there was no record of such exposure.  See August 2007 VA Form 3101; 38 C.F.R. § 3.307(a)(6)(iii).  

The Veteran service treatment records are devoid of reference to complaint of, or treatment for, any skin problems, to include sunburn.  At the time of his separation from service, clinical evaluation of the Veteran's skin was normal.  See May 1969 report of medical examination.  

The post-service medical evidence of record reveals a substantial amount of treatment related to the Veteran's skin.  Records from Dr. J.T. spanning from April 1984 until November 2006 document that the Veteran was diagnosed with several skin conditions, to include actinic keratosis, basal cell carcinoma, angiomas, seborrheic keratosis, verruca vulgaris (warts), squamous cell carcinoma, and nummular eczema.  Dr. T. did not provide an opinion regarding the etiology of any of the conditions for which he treated the Veteran.

VA treatment records, to include the findings at a July 2007 Agent Orange examination, reveal that the Veteran has been diagnosed with skin lesions, actinic keratosis, seborrheic keratosis and venous lakes.  A May 2010 pathology report from a left cheek shave biopsy reveals that the Veteran was found to have squamous cell carcinoma.  The Board notes that none of the VA treatment records provide an etiological opinion for any of the Veteran's skin problems, even though the Veteran reported in April 2007 that he had had a rash on his face since being in Vietnam, which he related to Agent Orange exposure.  See primary care note.   

Pursuant to the Board's remand, the Veteran underwent a VA skin disease examination in September 2010, at which time his claims folder was reviewed.  The Veteran reported that he first started developing skin problems in the late 1970s or early 1980s and that he was told he had precancerous lesions, which were removed with liquid nitrogen and some cream.  He indicated that he had regular follow up with dermatology to have actinic keratoses removed.  The Veteran reported that he was told it was unusual for a man his age to have so many actinic keratoses and indicated that he had his first of three skin cancers in the 1980s, which were removed by a private dermatologist.  The examiner noted that the Veteran was diagnosed with squamous cell carcinoma in May 2010, which was resected by dermatology.

The examiner reported that from review of the claims folder, the Veteran had been seen by a private dermatologist as early as April 1984 for the removal of actinic keratosis.  A pathology report indicates that a basal cell carcinoma was removed in April 1984 from the Veteran's right forehead and that an eight millimeter basal cell carcinoma was removed from his face this same month.  From 1984 to 2004, there are records showing the Veteran was treated for numerous actinic keratoses, nummular eczema, and other skin conditions, while at times he presented stating he had "several skin cancers."  In September 2004, he was found to have a squamous cell carcinoma of the right cheek, which was excised.  The Veteran also had multiple actinic keratoses removed with liquid nitrogen through VA in November 2007 and June 2008.  Since then, he has been followed by the dermatology clinic, where he continues to have actinic keratoses removed with liquid nitrogen.  The examiner again noted the squamous cell carcinoma discovered and resected in May 2010.  

The Veteran reported that he had extensive sun exposure while in Vietnam, but stated that since he started getting skin lesions, had been wearing long sleeves, sunscreen, and big brimmed hats when he goes outside.  It was noted that his symptoms - scaly, erythematous plaques and areas with erythematous papules - were progressive but that there were no systemic symptoms.  Physical examination revealed multiple areas of hypopigmentation on the cheeks, several facial scars consistent with removal of basal and squamous cell carcinomas, a few erythematous papules on the cheeks, and dark blue/violet papules on the bilateral ears.  The Veteran was diagnosed with actinic keratosis and status post resection of basal and squamous cell carcinomas.  

It was the examiner's opinion that it would be mere speculation to state that the currently diagnosed skin conditions are related to sun exposure in military service.  The examiner noted that sun exposure is a major risk factor for the development of actinic keratosis, basal cell carcinoma, and squamous cell carcinoma, and that having a light complexion is also a risk factor.  The examiner indicated that it would be impossible to state that the Veteran developed these disorders strictly due to his sun exposure during military service, as opposed to his exposure before and after military service.  It was also the examiner's opinion that it is less likely than not that the Veteran's current skin conditions are related to Agent Orange exposure.  The examiner's rationale was that there is no relationship between Agent Orange exposure and basal cell carcinoma, squamous cell carcinoma, or actinic keratosis.  

The evidence of record does not support the Veteran's claim.  The Board acknowledges the Veteran's assertions regarding in-service sun exposure, and finds that these assertions are both competent and credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).  As such, the Board will concede that the Veteran was exposed to the sun during service and will again note that the Veteran's exposure to Agent Orange while stationed in the Republic of Vietnam is presumed.  The Veteran is also competent to report that he has had a skin condition on his face from active duty service to the present.  See 38 C.F.R. § 3.159(a)(2); Layno, 6 Vet. App. at 471; see also Jandreau, 492 F.3d at 1372.  The Board does not find this statement to be credible.  As an initial matter, clinical evaluation of the Veteran's skin was normal at the time of his separation from service.  See May 1969 report of medical examination.  In addition to the foregoing, at the time of his September 2010 VA examination, the Veteran indicated that he first started developing skin problems in the late 1970s or early 1980s, not during service.  These histories, made more contemporaneous to service, have greater probative value than the history more recently reported by the Veteran.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  

Additionally, the opinion rendered by the VA examiner who conducted the September 2010 VA examination took the Veteran's history and complaints into account and did not relate his current skin conditions, diagnosed as actinic keratosis and status post resection of basal and squamous cell carcinomas, to service, to include the in-service exposure to Agent Orange and the sun.  Rather, the VA examiner determined that the Veteran's skin conditions were less likely than not related to Agent Orange exposure in the absence of any relationship between these conditions and such exposure.  In regards to the Veteran's sun exposure, it was the examiner's opinion that it would be mere speculation to state that the currently diagnosed skin conditions are related to that exposure as it was impossible for her to state that the development of these disorders was strictly due to his sun exposure during military service, as opposed to his exposure before and after military service.  Both these opinions are supported by adequate rationale and are afforded high probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion). 

In this case, the evidence is absent any competent and probative evidence linking the Veteran's skin disorder to  service, to include in-service herbicide or sun exposure.  In the absence of such evidence, service connection is not warranted and the claim must be denied.  

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided to the Veteran in an August 2007 letter.  Accordingly, the duty to notify has been fulfilled.  

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty has also been met.  The Veteran's service, VA and private treatment records have been associated with the claims folder.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  The Veteran was afforded an appropriate VA examination in connection with his claim and a probative nexus opinion (i.e. an opinion supported by rationale) was obtained.   The Board acknowledges that the examiner indicated that he was unable to provide an opinion as to the relationship between in-service sun exposure and the current skin disorder because it would require speculation.  Where an examiner reports that an opinion cannot be provided without resort to speculation, it is necessary to determine whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge.  Jones v. Shinseki, 23 Vet. App. 382   (2010). In this case, the examiner provided an explanation for his inability to provide a reliable opinion and the Board finds there is no additional information that could enable the examiner to provide the necessary opinion. Thus, the Board finds the opinion is adequate for adjudicative purposes.  Finally, the Board finds the RO/AMC substantially complied with the Board's August 2010 remand.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.

ORDER

Service connection for a skin disability, to include as due to exposure to Agent Orange, is denied.  



____________________________________________
N. SNYDER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


